Citation Nr: 0413472	
Decision Date: 05/26/04    Archive Date: 06/02/04

DOCKET NO.  03-16 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to an earlier effective earlier than February 
8, 2002, for a grant of service connection for hearing loss.

2.  Entitlement to service connection for a lung disorder, to 
include lung pleurisy, claimed as secondary to service 
connected pulmonary tuberculosis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from June 1943 
to December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in White 
River Junction, Vermont (RO).  

The issue involving entitlement to service connection for a 
lung disorder is remanded to the RO via the Appeals 
Management Center in Washington, DC.  


FINDINGS OF FACT

1.  In a March 1981 rating decision, the RO denied the 
veteran's claim for service connection for an ear condition 
to include otitis media; although notified of the denial and 
of his appellate rights later in March 1981, the veteran did 
not file an appeal.

2.  In April 1983 the veteran filed a claim a left ear 
disorder and hearing loss; later that month the RO informed 
the veteran that this claim had previously been denied and 
that new and material evidence was required to reopen the 
claim.

3.  VA audiograms dated in April 1983 and March 1984 reveal 
that the veteran had a bilateral hearing loss, but did not 
relate the disability to the veteran's military service.  

4.  The veteran filed a petition to reopen the claim for 
service connection for hearing loss which was received by the 
RO on February 8, 2002.


5.  A September 2002 VA examination report related the 
veteran's hearing loss to his military service.  


CONCLUSION OF LAW

The criteria for an effective date prior to February 8, 2002, 
for the grant of service connection for hearing loss have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2003).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the applications.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The RO provided the veteran the required 
notice with respect to the claim for service connection for 
hearing loss in a letter dated May 2002.  Upon the grant of 
service connection, the veteran disagreed with the effective 
date assigned.  However, 38 U.S.C.A. § 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate this newly raised issue.  
VAOPGCPREC 8-03; 69 Fed. Reg. 25180 (2004).

The United States Court of Appeals for Veteran Claims (Court) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable rating decision on a claim for VA benefits.  
Again, the initial notice provided to the appellant was in 
May 2002 which is prior to the October 2002 rating decision 
which granted service connection for hearing loss.  

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has obtained all the relevant records 
related to the appellant's claim and the veteran has been 
accorded a hearing before the Board.  Therefore, the duty to 
notify of inability to obtain records does not arise in this 
case.  Id.  Thus, VA's duty to assist has been fulfilled. 

II.  Effective Date

An October 2002 rating decision granted service connection 
for bilateral hearing loss and assigned an effective date for 
service connection of February 8, 2002.  The veteran 
disagreed with the effective date assigned.  The veteran 
claims that the proper effective date for service connection 
for hearing loss should be January 1981.  

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A § 5110(a); 38 C.F.R. § 
3.400.

Under 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i), the 
effective date of an award of direct service connection shall 
be the day following separation from active service or date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, date of receipt of claim, 
or date entitlement arose, whichever is later.  In pertinent 
part, under 38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(b)(2)(ii), the effective date of an award of 
presumptive service connection shall be the date entitlement 
arose, if claim is received within 1 year after separation 
from active duty; otherwise, date of receipt of claim, or 
date entitlement arose, whichever is later.

The veteran's service-connected disabilities include the 
pulmonary tuberculosis.  In the instant case, the veteran's 
service medical records are negative for any evidence of 
hearing loss.  On the veteran's December 1945 separation 
examination his hearing was evaluated as normal by whispered 
voice testing.  In January 1981 the veteran filed a claim for 
entitlement to service connection for a "left ear problem."  
The RO obtained the veteran's VA medical treatment records 
which were dated in December 1980 and January 1981.  These 
records revealed a diagnosis of otitis in the veteran's left 
ear, but there was no medical evidence linking the disorder 
to the veteran's military service or his service-connected 
tuberculosis.  

In a March 1981 rating decision, the RO denied the veteran's 
claim for service connection for an ear condition to include 
otitis media.  The veteran was notified of this decision in 
March 198; however, he did not file an appeal.  Accordingly 
this rating decision is final.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.105, 20.302, 20.1103 (2003).

In April 1983, the veteran filed a claim a left ear disorder 
and hearing loss.  Later that month the RO informed the 
veteran that this claim had previously been denied by the 
March 1981 rating decision and that and that new and material 
evidence was required to reopen the claim.  A VA audiogram 
dated in April 1983 revealed the veteran had hearing loss in 
both ears, but related it to post-service noise exposure.  

The veteran filed a petition to reopen his claim for service 
connection for hearing loss which was received at the RO on 
February 8, 2002.  As a result of the development conducted 
for this claim, a VA examination of the veteran was conducted 
in September 2002.  The examining physician specifically 
linked the veteran's hearing loss to the veteran's military 
service and his service-connected tuberculosis.  The October 
2002 RO rating decision granted service connection for the 
veteran's hearing loss and assigned an effective date of 
February, 8, 2002 the date of the veteran's petition to 
reopen his claim for service connection for hearing loss.  
See 38 C.F.R. § 3.400.

The veteran filed a notice of disagreement in October 2002, 
and indicated that he warranted an effective date for service 
connection for hearing loss back to the claim filed in 
January 1981.  However, in February 2003 the veteran 
submitted a written statement in which he indicated that he 
believed the effective date for service connection for his 
hearing loss should be January 2001.  He indicated that he 
received a letter from a veteran's representative dated in 
January 2001, which stated that that he was service-connected 
for his ears.  The Board notes that January 2001, is after 
the veteran was informed in by the letter from the RO in 
April 1983 informing him that he was not service-connected 
for hearing loss or an ear disability and is before the 
veteran filed his petition to reopen the claim in February 
2002.  

In December 2003, a hearing was held before the Board 
pursuant to 38 U.S.C.A. § 7107(b) (c) (West 2002).  The 
veteran testified that he had been treated since the 1980s 
for hearing loss and ear problems by the VA and that is why 
he believed he warranted an earlier effective date for 
service connection for his hearing loss.  

Generally, the effective date of an award based on a claim 
reopened after final disallowance shall be fixed in 
accordance with the facts found but shall not be earlier than 
the date of receipt of an application therefore.  38 U.S.C.A. 
§ 5110.  When a claim is reopened after a final disallowance, 
with new and material evidence consisting of other than 
service department records, the effective date of service 
connection is the date of VA receipt of the application to 
reopen or the date entitlement arose, whichever is later.  38 
C.F.R. §§ 3.156, 3.400(q), (r) (2003).

In this case, the veteran's petition to reopen the claim for 
service connection for hearing loss was received on February 
8, 2002.  The first evidence of record of a medical diagnosis 
of hearing loss is the April 1983 VA audiogram.  While this 
medical evidence showed a hearing loss disability, it did not 
relate the hearing loss to the veteran's military service or 
his service-connected tuberculosis.  Rather, the September 
2002 VA examination report provided the required medical 
nexus between the veteran's current hearing loss and his 
military service.  As such, the proper effective date for 
service connection for hearing loss is February 8, 2002, 
which is the date that the veteran's petition to reopen his 
claim was received.  Hence, the claim for an earlier 
effective must be denied.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990).


ORDER

An effective date earlier than February 8, 2002, for the 
award of service connection for hearing loss is denied.


REMAND

The VCAA imposes a significant duty to assist the appellant 
with their claim and to provide them notice of evidence 
needed to support the claim.  VA adopted regulations to 
implement the VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).

First, VA has a duty to notify the appellant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b).  Information 
means non-evidentiary facts, such as the veteran's address 
and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  38 C.F.R. § 3.159(a)(5). 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  With respect to this duty to 
assist the claimant in obtaining evidence, the Court has held 
that the VCAA requires that VA notify the claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require VA to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA).  In the present 
case the veteran has not been provided with the required VCAA 
notice with respect to his claim for service connection for a 
lung disorder.  This must be done.  

The veteran claims entitlement to service connection for a 
current lung disorder, to include lung pleurisy, secondary to 
his service connected pulmonary tuberculosis.  Recent VA 
medical treatment records reveal that the veteran has 
received treatment for complaints of cough and difficulty 
breathing.  Radiology reports also reveal the presence of 
fibrosis and pleural thickening.  However, a definitive 
diagnosis is difficult to ascertain from these medical 
records.  The etiology of any current lung disorder is also 
unclear from these medical records.  In view of the fact that 
the veteran has current respiratory symptoms and that he is 
service connected for pulmonary tuberculosis, a VA 
examination should be conducted.  

The Court has held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).   

The case is remanded to the RO for the following development:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 must be fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

2.  The veteran should be accorded the 
appropriate VA examination for 
respiratory/lung disorders.  The report of 
examination should include a detailed 
account of all manifestations of the 
respiratory symptoms found to be present.  
All necessary tests should be conducted 
and the examiner should review the results 
of any testing prior to completion of the 
report.  The examiner is requested to 
specifically indicate the current 
diagnosis of any lung disorder found to be 
present.  The examiner is also requested 
to offer an opinion as to the etiology of 
any current lung disorder found to be 
present.  Specifically, is any current 
lung disorder related to, or caused by, or 
the residual of, the veteran's service 
connected pulmonary tuberculosis?  The 
claims folder and a copy of this remand 
must be made available and reviewed by the 
examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached.

3.  The veteran is hereby notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the veteran does not report for 
the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Following the above, the RO should 
readjudicate the veteran's claims.  In 
this respect, the RO should consider if 
any current lung disorder is a residual of 
the veteran's pulmonary tuberculosis and 
thus is already service-connected and 
merely requires rating under a different 
diagnostic code.  If any benefit on appeal 
remains denied, a supplemental statement 
of the case should be issued, and the 
veteran and his representative should be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



